DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-22-2022 has been entered.
Claim Objections
Claim 18 is objected to because of the following informalities:  a claim should only have one period at the end. Claim 18 recites “the crosslapper. said control means” in line 13. Applicant is reminded that a proper claim begins with a capital letter and ends with a period. Period may not be used elsewhere in the claim except for abbreviation. See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 11-15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18-19 are rejected because the limitation “the introduction” in line 7 (claim 1) and lines 6-7 (claims 18-19), respectively. There is insufficient antecedent basis for this limitation in the claims.
Claims 18-19 are rejected because the limitation “said control means being not mechanical compression means” is vague and indefinite because of the following issues. According to the invention, the control means is member 60 (i.e. control unit) which cannot have any relation to a compression means because there is two different structures. Thus, at the very least, one could argue that the control means itself has weight and would be capable of providing some mechanical compression due to its 
Since there is not any clear understand for the limitation, it is interpreted to be “the control means controls a speed of the drafting roller or the belt” for the express purpose of an examination on the merits.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt et al. (2003/0033691) in view of Schwarz et al. (2013/0251839).
Regarding claim 1, Bernhardt teaches a facility for forming a fibre batt, comprising a production device for producing at least one fibre web made of fibers (abstract), and a crosslapper (figs 1-4, members 5 and 13) supplied in the at least one fibre web to provide, at an exit, the fibre batt, the production device comprising a carding drum (figs 1-4, member 1) and at least one doffer roller (figs, members 6a and 6b) collecting the fibers on the carding drum and supplying the at least one fibre web to at least one outfeed belt (figs 1-4, members 2a and 2b) located downstream of said production device, the crosslapper having an infeed belt (figs 1-4, member 13), on which the at least one fibre web is placed for the introduction thereof in the crosslapper, the crosslapper supplying, at the exit, the fibre batt formed of a stack of layers of the at least one fibre web (para 0035), and drafting means (figs 1-4, member 3) arranged so as to draft said at least one fibre web downstream of the at least one outfeed belt and upstream of the infeed belt of the crosslapper (para 0024 to 0026 and 0035 to 0038).  
Bernhardt does not teach control means capable of controlling a profile of a thickness and/or an area bulk density and/or a bulk density of the at least one fibre web according to a variation law over time, at a point of the at least one fibre web in the web production device.
Schwarz teaches a production device having a control means (fig 1, member 26) capable of controlling a profile of a thickness and/or an area bulk density and/or a bulk density of the at least one fibre web according to a variation law over time, at a point of the at least one fibre web in the web production device (fig 1, para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the device of Bernhardt by adding the control 
Regarding claim 2, the modified device Bernhardt-Schwarz discloses the control means control a relative rotational speed of the at least one doffer in respect of the carding drum (Bernhardt, para 0039 to 0042 and Schwarz, para 0031).  
Regarding claim 3, the modified device Bernhardt-Schwarz does not clearly teach the relative movement speed of the at least one outfeed belt in respect of the carding drum is equal or substantially equal to a peripheral speed of the at least one doffer. However, it would have been understood to one of ordinary skill in the art that these speeds should substantially be the same in order not to tear the batt apart (i.e. the belt runs faster than the doffer) or not to have the batt pile up (i.e. the belt runs less than the doffer).
Regarding claim 4, the modified device Bernhardt-Schwarz discloses in addition to the carding drum and the at least one doffer, one or more condenser rollers (Bernhardt, fig 1-4, the rollers at the end of belts 2a and 2b) and one or Page 2 of 8Appl. Serial No. 16/427,403 more stripping rollers (Bernhardt, members 7a and 7b). Since both Bernhardt and Schwarz does not explicitly teach a rotational speed of the doffer and outfeed belt is synchronized. However, it would have been understood to one of ordinary skill in the art that the speeds should be synchronized in order not to tear the web a part (i.e. the belt runs faster than the coffer) or not to have the web pile up (i.e. the belt runs lowers than the doffer).
Regarding claim 5, the modified device Bernhardt-Schwarz discloses the drafting means are made of a drafting roller, a rotational speed of the drafting roller is 
Regarding claim 6, the modified device Bernhardt-Schwarz discloses the journey of the at least one web between said outfeed belt of the production device, downstream of the at least one doffer, and the infeed belt of the crosslapper comprises at least one inflection point (Bernhardt, figs 1-4, the roller on the right of member 5).  
Regarding claim 7, the modified device Bernhardt-Schwarz discloses the drafting means comprise a drive element of the at least one web comprising a drive surface intended to come into contact with the at least one web for driving same, the speed of the drive element being controlled to achieve said variation law over time of, and a suction device for achieving suction at the drive surface is provided to maintain, by suction, the at least one web against the drive surface (Bernhardt, figs 1-4, member 4, para 0010, 0022, 0035 to 0038, and 0045).  
Regarding claim 8, the modified device Bernhardt-Schwarz discloses the drafting means comprise a drive element of the at least one web comprising a drive surface intended to come into contact with the at least one web for driving same, the speed of the drive element being controlled to achieve said variation law over time (Bernhardt, para 0008, 0022, and 0035-0038).  
Regarding claim 9, the modified device Bernhardt-Schwarz discloses the production device includes two outfeed belts, respectively an upper outfeed belt and a lower outfeed belt, two upper and lower webs converging upstream of the drafting means (Bernhardt, figs 1-4, members 2a and 2b).  
Regarding claims 11-12, the modified device Bernhardt-Schwarz discloses the drive element is a drafting roller (Bernhardt, figs 1-4, members 8a-8b and 9a-9b).
Regarding claim 13, the modified device Bernhardt-Schwarz discloses the two upper and lower webs converge upstream of the drafting roller (Bernhardt, figs 1-4, members 2a-2b).  
Regarding claim 14, the modified device Bernhardt-Schwarz discloses said control means are configured so as to control drafting means so as to cause said variation law over time (Bernhardt, para 0035-0042).  
Regarding claim 15, the modified device Bernhardt-Schwarz discloses the action of said control means on said profile in said production device and on said drafting means are synchronized (Bernhardt, para 0035-0042).
Regarding claim 18, Bernhardt teaches a facility for forming a fibre batt, comprising a production device for producing at least one fibre web made of fibers abstract, and a crosslapper (figs 1-4, members 5 and 13) supplied in the at least one fibre web to provide, at an exit, the fibre batt, the production device comprising a carding drum (figs 1-4, member 1) and at least one doffer roller (figs 1-4, members 6a dan 6b) collecting the fibers on the carding drum and supplying the at least one fibre web to at least one outfeed belt (figs 1-4, members 2a and 2b), the crosslapper having an infeed belt (figs 1-4, member 13), on which the at least one fibre web is placed for the introduction thereof in the crosslapper, the crosslapper supplying, at the exit, the fibre batt formed of a stack of layers of the at least one fibre web (para 0035), and drafting means (figs 1-4, member 3) arranged so as to draft said at least one fibre web 
Bernhardt does not teach control means capable of controlling a profile of a thickness and/or an area bulk density and/or a bulk density of the at least one fibre web according to a variation law over time, at a point of the at least one fibre web in the web production device, said control means being not mechanical compression means.
Schwarz teaches a production device having a control means (fig 1, member 26) capable of controlling a profile of a thickness and/or an area bulk density and/or a bulk density of the at least one fibre web according to a variation law over time, at a point of the at least one fibre web in the web production device, said control means being not mechanical compression means (fig 1, para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the device of Bernhardt by adding the control means to control the speed of the belt and the doffer roller, as taught by Schwarz, in order to automatic control the thickness of the batt; therefore, providing any thickness of the batt as needed.
Regarding claim 19, Bernhardt teaches a facility for forming a fibre batt, comprising a production device for producing at least one fibre web made of fibers (abstract), and a crosslapper (figs 1-5, members 5 and 13) supplied in the at least one fibre web to provide, at an exit, the fibre batt, the production device comprising a carding drum (figs 1-4, member 1) and at least one doffer roller (figs, members 6a and 6b) collecting the fibers on the carding drum and supplying the at least one fibre web to at least one outfeed belt (figs 1-4, members 2a and 2b) located downstream of said 
Bernhardt does not teach control means capable of controlling a profile of a thickness and/or an area bulk density and/or a bulk density of the at least one fibre web according to a variation law over time, at a point of the at least one fibre web in the web production device, said control means being not mechanical compression means.
Schwarz teaches a production device having a control means (fig 1, member 26) capable of controlling a profile of a thickness and/or an area bulk density and/or a bulk density of the at least one fibre web according to a variation law over time, at a point of the at least one fibre web in the web production device, said control means being not mechanical compression means (fig 1, para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the device of Bernhardt by adding the control means to control the speed of the belt and the doffer roller, as taught by Schwarz, in order to automatic control the thickness of the batt; therefore, providing any thickness of the batt as needed.
Response to Arguments

Applicant's arguments, date , with respect to the rejections of claims under 35 U.S.C §103 have been fully considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, the control means and its location has been addressed as analyzed above.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732